Citation Nr: 1402259	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected plantar warts of the right foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from August 1960 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the VA RO in Philadelphia, Pennsylvania, which established service connection for plantar warts of the right foot, evaluated as noncompensable (zero percent), effective from May 10, 2004.

The Veteran provided testimony at a hearing before the undersigned Veterans Law (VLJ) Judge in July 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and the Veteran provided testimony as to the symptoms.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  

This issue was remanded by the Board for further development in November 2010, May 2012, February 2013, and July 2013.

Additionally, the Board notes that the Veteran also appealed the issue of entitlement to service connection for plantar warts of the left foot.  However, during the course of this appeal, this claim was granted in a September 2013 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997).  Therefore, the issue of entitlement to an increased rating in excess of 10 percent for service-connected plantar is the only issue currently on appeal before the Board.

The Board notes that, in a December 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected plantar warts of the right foot to 10 percent, effective May 10, 2004.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

At the time of the hearing, the Veteran raised the issue of entitlement to service connection for a shrapnel wound of the right leg.  This issue was referred to RO for adjudication in the November 2010, February 2013, and July 2013 remands.  The claims file does not reflect that this issue has been adjudicated by the RO.  As such, the issue of entitlement to service connection for a shrapnel wound of the right leg has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected plantar warts of the right foot is manifested by complaints of tenderness and pain and reported recurrent trimming and surgical excision of his plantar warts.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected plantar warts of the right foot have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.118, Diagnostic Codes 7804, 7819 (2004, 2008, 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2004, March 2006, February 2007, and May 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The Veteran was also informed of the allocation of responsibilities between himself and VA.  Additionally, the Veteran was informed in these letters of how appropriate disability ratings and effective dates were assigned. 

Additionally, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available, pertinent service treatment records and relevant medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with a VA examination for his claim in September 2013.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner examined the Veteran and provided sufficient information for the Board to render an informed determination.  Additionally, the examination report noted that the Veteran's Veterans Benefits Management System (VBMS) electronic file was reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1  (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Service connection for plantar warts of the right foot was granted in a December 2004 rating action.  A noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.118, Codes 7819, 7804, effective from May 10, 2004.  In a December 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected plantar warts of the right foot to 10 percent, effective May 10, 2004.  The Veteran is seeking a higher evaluation.
	
The Board notes that the schedule for rating disabilities of the skin was changed, effective August 30, 2002.  Those criteria are applicable to the Veteran's claim.  It is also noted that during the pendency of this appeal, 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  As the RO applied the revised criteria in the November 2012 supplemental statement of the case, the Board will consider the criteria in effect both prior to and after October 23, 2008.

With regard to the medical evidence of record, a November 2004 VA examination diagnosed bilateral plantar warts.  A February 2005 private treatment record noted excision of a lesion on the right foot.  A March 2005 private pathology report noted a verruca on the left foot that measured 1.2  by 1.0 by 1.0 centimeters, with a rough epidermal surface and a coarse, slightly depressed lesion, which extended into the underlying tissues in the center.  It also showed a verucca on the right foot, that was painful and had an ill-defined depression.  Medical records from 2005 revealed that the Veteran underwent debridement and excision of lesions on his feet.  At a March 2005 VA examination, a VA examiner diagnosed plantar keratosis bilateral feet.  

In March 2010, the Veteran underwent another VA examination, at which he was diagnosed with porokeratosis plantaris discrete, bilaterally.  This examiner stated that the findings of porokeratosis were related to the Veteran's treatment of plantar warts which occurred during active duty.  Upon examination, the examiner noted that the skin was intact.  There was a small punctate hyperkeratosis noted on the plantar fifth metatarsal head of the right foot measuring 2mm in diameter.  The area was tender to palpation prior to debridement.  The left foot presented with a similar nucleated hyperkeratotic lesion though larger in diameter measuring 4mm on the plantar 4th metatarsal head.  The area was painful to palpation but improved following debridement, though tender with palpation.  The examiner noted that findings of pes planus and hammertoes were not related to the Veteran's history of plantar warts bilaterally.

At the Veteran's hearing in July 2010, he testified that the plantar warts on his right foot were very tender and painful.  He asserted that his treatment has included recurrent trimming and surgical excision of his plantar warts and that, when his plantar warts flare up, he experiences cramping and locking in his toes.  He indicated that such symptoms might be from hammertoes.  The Veteran has reported experiencing periods of no symptomatology followed by periods of flare-up.  

The Veteran underwent another VA examination in December 2010.   Unfortunately, the examiner could not provide the information requested, as the Veteran apparently did not have any plantar warts at the time of the examination. The VA examiner stated that there was no indication of continuity of treatment (for warts).  

In a May 2012 VA examination report, the examiner concurred with the prior podiatry compensation and pension evaluation, which noted regarding the Veteran's other foot conditions, "Findings of pes planus and hammertoes are not related to his history of plantar warts bilaterally."  The examiner noted a less than 1 centimeter plantar wart on the left foot.  The Veteran reported using over-the-counter Compound W Freeze Off and wearing a pad over the bottom of the left foot.  While a normal right foot evaluation was observed, it was noted that the right foot will typically flare up in the fall and winter.  Due to these notations regarding flare-ups, and in light of Ardison v. Brown, the Board remanded this issue in February 2013 in order to attempt to determine the current severity of the Veteran's service-connected right foot plantar warts during a period of flare up, or in the fall or winter.  This remanded directed that, in the event that it is not possible to schedule the Veteran for a VA examination during a time of flare up, the examiner should document the Veteran's symptoms based on his description of symptoms during a period of flare up.  

As such, the Veteran was provided another VA examination in April 2013.  The examiner reviewed the claims file and noted that the Veteran was diagnosed with plantar warts in 1963.  The examiner noted that the Veteran had been treated with over-the-counter compound W freeze off for 6 weeks or more but not constantly in the past 12 months.  Additionally, the warts had been treated by shaving the warts on the plantar surface for a period of 6 weeks or more but not constantly in the past 12 months.  It was noted that his wife shaves the lesion for him, and he was not seeing a physician for his warts.  Upon examination, the examiner observed a visible wart as big as 1/4 centimeters by 1/4 centimeters on his left foot plantar surface.  His right foot was clear.  The examiner noted that the Veteran was retired for 12 years.  He was able to do activities of daily living but reported discomfort on his feet.  On the day of the examination, he was able to walk in the room wearing his shoes without any difficulty.   

In July 2013, the Board remanded this issue once again on the basis that the February 2013 remand directed that the examiner document the Veteran's symptoms based on his description of symptoms during a period of flare up and that the April 2013 VA examination report did not document such.  It was also noted that this examination was not conducted during a period of flare up.  As such, this issue was remanded once again to document the Veteran's reported symptoms based on his description of symptoms during a period of flare up. 

In September 2013, the Veteran underwent another VA examination.  At this examination, the Veteran related an extensive history of plantar wart treatment on the bottom of both feet.  It was noted that current treatment still includes over-the-counter compound W treatment with use of a dispersion pad on the lesion site, which had been used for a duration of less than 6 weeks in the past 12 months.  Treatment was just recently performed on the left foot.  Currently, the right foot is asymptomatic.  The Veteran reported that the right foot is more symptomatic in the fall and winter with the left foot "acting up" in the summer.  Upon examination, the examiner noted that there was an 8 millimeter plantar wart on the plantar aspect of the left foot centrally beneath the head of the fourth and fifth metatarsal.  The lesion was moderately tender to palpation.  There was no evidence of a plantar wart on the plantar aspect of the right foot.  The area in which a wart was noted in the past on the right foot was noted as being presently resolved.  The Veteran reported that the symptoms on the right foot were similar to the ones on the left foot.  The Veteran reported that the warts "break out" once a year.  The examiner indicated that he did not believe that the recurrent trimming and surgical excision of the right foot plantar warts was equivalent to an "unstable" scar.  The skin integrity of the right foot remained healthy and intact.  There was very little physical evidence noted of a previous lesion and required the assistance of the Veteran's spouse to locate the area of the plantar wart.  There was no functional loss of motion noted to the right foot secondary to the plantar wart.  There was no pain to the right foot at the time of examination.  The examiner also noted that his foot condition did not impact his ability to work.

The examiner went on to note that at no time during a compensation and pension examination had the skin condition presented itself.  Multiple years of progress notes had been reviewed with no indications of treatment of Dermatology specialty evaluations noted, required, or suggested.  This led the examiner to believe the episodic lesions were not active and certainly not disabling on either foot or hands.  The examiner went on to note that multiple years of progress notes were reviewed with no mention of need for podiatric intervention or signs/symptoms of infection due to home trimming involvement of bilateral feet or hands.  There were no indications of active treatment, loss of tissue, painful scarring, or instability of ambulation due to related skin condition or any disability, or evaluations on a regular health maintenance basis or emergently.  The examiner further noted a March 2005 pathology report revealed biopsy proven porokeratosis plantaris from the right foot.  This is a rare progressive disease with suggestive congenital contribution which suggests lesions may manifest anywhere on the body, including hands, neck, arms, etc.

As noted above, this service-connected disability is rated pursuant to 38 C.F.R. § 4.118, Codes 7819, 7804, effective from May 10, 2004.  Diagnostic Code 7819, benign skin neoplasms, instructs the rater to evaluate as disfigurement of the head, face, or neck, scars, or impairment of function.  If rating as a scar, Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 must be applied.

As discussed above, no plantar warts have been observed on the Veteran's right foot at any of the provided medical examinations.  Despite the Veteran's assertions that his right foot plantar warts flare in the fall and winter, no right foot plantar warts were noted in the fall at the September 2013 VA examination.  However, a left foot plantar wart was observed, and the Veteran reported that the symptoms on the right foot are similar to the ones on the left foot.  As such, the Board will consider the Veteran's reported right foot plantar warts as having similar symptoms to those recorded on the left foot at the September 2013 VA examination.  

With regard to the criteria in effect prior to the October 23, 2008, amendment, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2008).  As the Veteran's service-connected disability being evaluated relates to the foot, this diagnostic code is inapplicable. 

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008).  The evidence of record does not reflect that the Veteran has had any sort of scar on the right foot related to plantar warts that is deep or causes limited motion, either currently or during a period of flare up.  While the Veteran has complained of cramping and locking in his toes, it was specifically noted in multiple VA examination reports that findings of pes planus and hammertoes were not related to the Veteran's history of plantar warts bilaterally.  As such, this diagnostic code in inapplicable.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2008).  As no scar has been recorded on the Veteran's right foot, and there is no indication in the medical evidence of record that the Veteran has had plantar warts that are 144 square inches during a period of flare, this diagnostic code is inapplicable. 

Diagnostic Code 7803 awards a 10 percent rating for superficial, unstable scars. 38 C.F.R. § 4.118 , Diagnostic Code 7803 (2008). According to Note (1) of this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  As it was specifically noted in the September 2013 VA examination report that the examiner did not believe that the recurrent trimming and surgical excision of the right foot plantar warts was equivalent to an "unstable" scar and that the skin integrity of the right foot remained healthy and intact, this diagnostic code is also inapplicable. 

Diagnostic Code 7804 awards a 10 percent evaluation for a superficial scar that is painful upon examination.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008).  This is the maximum evaluation available under the Diagnostic Code 7804 criteria in effect prior to October 28, 2008.  Therefore, as the Veteran is already receiving a 10 percent rating under this diagnostic code for this service-connected disability, an increased rating is not available under this diagnostic code.  

Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part. 38 C.F.R. § 4.118 , Diagnostic Code 7805 (2008).  As there is no indication that the Veteran has a right foot plantar wart that results in limitation of function, either currently or during a period of flare, this diagnostic code is inapplicable. 

Finally, the Board notes that, under Diagnostic Code 7806, a 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2008).

In this case, there is no medical evidence of record reflecting that the Veteran's plantar warts at times of flare cover at least 5 percent of the entire body or of exposed areas or that the Veteran has used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his foot warts.  Specifically, the September 2013 VA examination report noted that current treatment still includes over-the-counter compound W treatment with use of a dispersion pad on the lesion site, which had been used for a duration of less than 6 weeks in the past 12 months.  As such, an increased rating is not available under Diagnostic Code 7806. 

The Board notes that there are no other relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected plantar warts of the right foot under the criteria in effect prior to October 23, 2008.  As such, an increased evaluation for the Veteran's service-connected plantar warts of the right foot is not warranted under these criteria. 

With regard to the criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck. 38 C.F.R. § 4.118 , Diagnostic Code 7800 (2013).  As the Veteran's service-connected scar is related to a plantar wart on the foot, this diagnostic code is inapplicable. 

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear. 38 C.F.R. § 4.118 , Diagnostic Code 7801 (2013).  As the evidence of record does not reflect that the Veteran has a plantar wart scar that is at least 6 square inches or that the Veteran has ever had a plantar wart of this size, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear. 38 C.F.R. § 4.118 , Diagnostic Code 7802 (2013).  As the evidence of record does not reflect that the Veteran has a plantar wart scar that is at least 144 square inches or that the Veteran has ever had a plantar wart of this size, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.

Diagnostic Code 7804 evaluate painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  As the Veteran is already awarded a 10 percent evaluation under this diagnostic code for the entire period of time on appeal, and the evidence does not show that the Veteran has multiple scars related to plantar warts, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code.  

However, the Board notes that there are no relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected plantar warts of the right foot, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin diagnostic codes under which the Veteran could obtain an evaluation in excess of 10 percent or a separate compensable evaluation for his service-connected plantar warts of the right foot.  As such, an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected plantar warts of the right foot for any period of time on appeal.

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  The Veteran's service-connected right foot plantar warts are manifested by reported signs and symptoms, such as pain and tenderness, and discomfort while standing and walking.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the skin provide disability ratings on the basis of complaints of pain and functional loss.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, 7804, and 7805 (20023, 2008).  Given the ways in which the rating schedule contemplates functional loss for skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by complaints of pain, tenderness, and discomfort while standing and walking.  In short, there is nothing exceptional or unusual about the Veteran's right foot plantar wart disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his plantar warts have caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating in excess of 10 percent for service-connected plantar warts of the right foot is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


